Citation Nr: 1424025	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back, to include as secondary to a service connected right knee disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected right knee disability. 

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a service connected right knee disability.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to a service connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 1966 to April 1968.  Thereafter he served with Reserve components at various times of unverified dates.  The Veteran was disabled from an injury incurred in the line of duty during a one-day period of inactive duty training on January 10, 1983.  Thus, January 10, 1983, became active military service by virtue of disability incurred therein.  38 C.F.R. § 3.6 (a).  

This case arises to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that in pertinent part denied multiple service connection claims.  The Veteran timely submitted a notice of disagreement addressing the denial of service connection for low back pains, the left hip, both ankles, and for bilateral tinea pedis.  The RO issued a statement of the case that addresses each of these issues.  Thereafter, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, on which he indicated a desire to appeal for service connection for the lower back, the left hip, and for both ankles.  The RO then administratively closed the appeal for service connection for tinea pedis.  The Board lacks jurisdiction to further address service connection for tinea pedis. 

The Board remanded the case in March 2011 for development.

The record before the Board consists of paper claims files and electronic files. 

Service connection for a low back disability, a left hip disability, and for a left ankle disability is REMANDED to the Appeals Management Center (hereinafter: AMC) in Washington, DC.  VA will notify the Veteran of any further action required.


FINDING OF FACT

The medical evidence attributes any right ankle edema to non-service-connected diabetes.  

CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by active military service, nor is it secondary to a service-connected disability.  U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the issue adjudicated herein, all remand orders have reasonably been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in March 2006.  The letter addresses the elements of service connection, disability ratings, and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA examinations were conducted in 2006 and 2011.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection may be found where a service-connected disability has aggravated a non-service-connected disability.  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United States Court of Veterans Appeals stated

Thus, pursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.

In cases involving a question of medical causation, competent medical evidence is required to link directly or secondarily the claimed condition to the Veteran's active service.  38 C.F.R. § 3.310; Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  

The STRs do not reflect any right ankle complaint.  In December 2005, the Veteran requested service connection for bilateral ankle swelling.  He submitted an April 1996 private medical report (Kaiser-Permanente) that notes lower extremity edema due to diabetes mellitus (non-service-connected).  

An April 2006 VA compensation examination report reflects that inspection of the right ankle revealed no sign of edema, effusion, weakness, tenderness, redness, abnormal movement, pain, deformity, or limitation of motion.  No right ankle diagnosis was offered.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge that he developed bilateral ankle swelling and bilateral ankle pains after standing for a few minutes.  He testified that he has not received Social Security Administration disability benefits.

The Board remanded the case in March 2011 for an examination and medical opinion.  A May 2011 VA compensation examination report reflects that the examiner found no objective evidence of a right ankle disability and also concluded that right ankle edema was caused by non-service-connected diabetes. 

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002).  The lay testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the VA medical professional attributes any right ankle swelling to non-service-connected diabetes.  Thus, the Veteran's opinion with respect to the cause of any right ankle swelling cannot be afforded weight.  

With respect to right ankle pain, no diagnosis of any right ankle disability has been offered.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a right ankle disability must therefore be denied. 


ORDER

Service connection for any right ankle disability is denied.






REMAND

In March 2011, the Board remanded the case for a medical examination and opinions addressing the etiology of a low back disability, a left hip disability, and a left ankle disability.  The Board specifically asked the examiner to address the causes of the claimed disabilities and also to address whether a service-connected disability had aggravated the current disabilities.  The suspected service-connected culprit is the right patella fracture and its residuals, which, the Veteran testified, has caused over 20 years of limping. 

An April 2011 VA compensation examination report reflects that the examiner found degenerative disc disease at L5-S1, degenerative joint disease of the left hip, and left calcano-navicular arthritis.  The examiner attributed these to a post-service non-service-connected left femur fracture with resulting leg length discrepancy and limp.  The examiner failed to address whether the service-connected right knee disability and its limp has aggravated any of these claimed disabilities.  The United States Court of Appeals for Veterans Claims held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, the April 2011 VA examiner's opinion concerning the etiology of the three claimed disabilities raises another question.  While the examiner clearly attributed degenerative disc disease at L5-S1, degenerative joint disease of the left hip, and left calcano-navicular arthritis, to a non-service-connected leg-length discrepancy and resulting limp, it is unknown how the examiner determined that the left leg was shorter; the examiner never actually measured the length of the Veteran's legs.  In May 2006, when the VA compensation examiner, a medical doctor, measured them, the legs were identical in length.  

Because the etiology opinion offered in April 2011 appears to be based on a questionably incorrect fact concerning a purported leg-length discrepancy, it cannot be afforded any weight in the matter.  The Board must therefore remand the case and return the April 2011 VA compensation examination report to the examiner as inadequate for evaluation purposes.  38 C.F.R. §§3.327, 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain up-to-date relevant treatment reports and associate them with the paper claims file or electronic files. 

2.  The AMC should return the April 2011 VA compensation examination reports to the author for clarification.  

3.  The April 2011 examiner should review the pertinent medical history, especially the May 2006 VA compensation examination report that reflects that the legs are of equal length, and then address whether it is at least as likely as not (50 percent or greater probability) that the service-connected right patella fracture residuals have caused any disability of the lower back, the left hip, or of the left ankle.

If the answer above is "no" then the examiner is asked to address whether it is at least as likely as not that the service-connected right patella fracture residuals have aggravated, or made more painful, any disability of the lower back, the left hip, or of the left ankle.

The examiner should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined, if necessary.  If the requested examiner is not available, a qualified substitute may be used.  

4.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claims.  If the benefits sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claim.  No action by the Veteran is required until he receives further notice.  The Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2013).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


